DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Payne (US 2009/0321698) in view of Neusch (US 2008/0179577) and Durney (US 6,481,259).
Regarding claim 1, Payne discloses a fence (100), comprising:
one or more fencing panels (106; 106a-i), wherein the fencing panels overlap (Fig. 1C shows the overlap of panels 106f with 106g and 106g with 106h, via tab 124f” overlapping with 122g” and 124g” overlapping with 122h”, respectively), and
one or more support posts for supporting the fencing panels (102; 102a-d), wherein the support posts correspond to the overlap of the fencing panels (it can be 
each fencing panels having perforations (132).
Payne does not explicitly disclose that the distance between the perforations horiziontally or vertically is 20mm – 30 mm. Payne also does not disclose any structural or functional significance as to the specific size of the horizontal or vertical distance between the perforations.
Applicant is reminded that a change in the size of a prior art device, wherein there is no structural or functional significance disclosed as to the specific size of an element, is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the horizontal and vertical distance between the perforations disclosed by Payne to be between 20mm and 30 mm, as Payne does not disclose any structural or functional significance as to the specific size of such distances, and as such change in size is a design consideration within the skill of the art that would yield expected and predictable results; and as it would be expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable dimensions for a given application.
Payne does not explicitly disclose wherein each fencing panel is scored at least once enabling the folding of one or more portions, nor wherein the one or more scores are located along the length of each fencing panel.
Neusch teaches of a fence (Fig. 1-3) having a panel (comprising a top lip 12a and a bottom lip 12b, wherein both lips extend above a middle region 12 of the panel), 
Durney teaches of a method of folding metal sheets (Col. 10 lines 38-40 state the present invention is well suited for metal sheets) by scoring the sheets (31 Fig. 2) with slits (33) along the length of the sheet (as seen in Fig. 2), such that the sheet is able to be folded along a fold line (35).
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Payne with the teachings of Neusch, to extend the fence panel above upper and lower regions of the fence panel, to provide top and bottom lips that fold inward from the panel, as a means to prevent climbing over the fence and digging under the fence. Seeing as to how the fence panels of Payne are made of metal sheets ([0025] of Payne states the panels are made of metal; it can be seen in the figures of Payne that such panels are sheets), it would be obvious to score the fence panel of Payne as taught by Durney, along the length of the panel, at locations below and above the lower and upper regions,  providing bottom and top scores, respectively, as in doing so would allow for top and bottom lip of the fence panel to be formed and folded along the score lines in a well-known manner.
	Regarding claim 4, Payne discloses wherein any one of the following fastening means may be used to secure the support posts to the fencing panels:
	anti-climb washers, pins, screws, cable ties, or wires (Payne shows in Fig. 1C that the support post is attached to the panels via a bracket 110 that connects to a rail 
	Regarding claim 5, Payne, as modified by Neusch and Durney, disclose wherein each fencing panel there are two or more scores, including a bottom score and a top score (as stated above).
	Regarding claim 7, Payne discloses wherein the perforations are:
	disposed in offset rows with respect to an upper and a lower regions, or
	substantially in line with one another with respect to the upper and lower regions (it can be seen in Annotated Fig. 1 below that the perforations are disposed in offset rows in a lower region with respect to an upper region).

    PNG
    media_image1.png
    601
    856
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 9, Payne, as modified by Neusch and Durney, disclose wherein the perforations do not extend all the way to the score, leaving a buffer region (seeing as to how the top and bottom scores are located at sections above and below 
Regarding claim 10, Payne discloses wherein the perforations are sized to allow the flow of water, but not the travel of animals (as the perforations are open apertures, they will allow the flow of water, but not the travel of animals).
	Regarding claim 11, Payne discloses wherein the material of construction of the fencing panels is metal (as is stated in [0025] of Payne).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Payne in view of Neusch, Durney, and Xu et al. (US 2015/0041742; hereinafter Xu).
Regarding claim 6, Payne discloses a fence comprising:
	one or more fencing panels (106; 106a-i), and
	one or more support posts (102; 102a-d) for supporting the fencing panels, wherein each fencing panel has perforations (132), wherein there are regions on each fencing panel:
a lower region (see Annotated Fig. 1) below a lower demarcation (Fig. 1B shows rails 104b, which serve to demarcate the upper and lower regions), said lower region comprising perforations (as seen in the figures of Payne),
an upper region above said lower demarcation (as seen in Annotated Fig. 1, Fig. 1B).
Payne does not explicitly disclose wherein the fencing panels are scored at least once enabling the folding of one or more portions; wherein one or more scores are located along the length of each fencing panel, wherein there is a bottom lip region 
Neusch teaches of a fence (Fig. 1-3) having a panel (comprising a top lip 12a and a bottom lip 12b, wherein both lips extend above a middle region 12 of the panel), wherein the top lip is folded inward from the middle region, serving to prevent climbing over the fence and the bottom lip is folded inward from the middle region, serving to prevent digging under the fence.
Durney teaches of a method of folding metal sheets (Col. 10 lines 38-40 state the present invention is well suited for metal sheets) by scoring the sheets (31 Fig. 2) with slits (33) along the length of the sheet (as seen in Fig. 2), such that the sheet is able to be folded along a fold line (35).
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Payne with the teachings of Neusch, to extend the fence panel beyond the upper and lower regions of the fence panel, providing top and bottom lips that are free of perforations that fold inward from the panel, as a means to prevent climbing over the fence and digging under the fence. Seeing as to how the fence panels of Payne are made of metal sheets ([0025] of Payne states the panels are made of metal; it can be seen in the figures of Payne that such panels are sheets), it would be further obvious to score the fence panels of Payne as taught by Durney, along the length of the panels, at locations below the lower region 
Xu teaches of a fence assembly having a panel (**), wherein the panel has perforations in an upper region of the panel (see Annotated Fig. 2 below), enhancing the visibility through the fence panel.

    PNG
    media_image2.png
    945
    718
    media_image2.png
    Greyscale

Annotated Figure 2
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the panel of Payne, with the 
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-7 and 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619